                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-62098-BLOOM/Reid

KENNETH M. SMITH,

       Plaintiff,

v.

OFFICER SCOTT ISRAEL, R. FOUST,
ATHOL CLAYTON, DEPUTY C. ANDA,
J. GREENE, G. POWELL, and DEPUTY R.
MAYNES,

      Defendants.
_____________________________________/

ORDER ON MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT AND
   ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon Defendant Sheriff Tony’s (“Defendant” or “Sheriff

Tony”) Motion to Dismiss, ECF No. [85] (“Motion to Dismiss”), filed on July 23, 2019. This case

was previously referred to the Honorable Lisette M. Reid for a Report and Recommendations

(“R&R”) on all dispositive matters. See ECF No. [2]. On September 16, 2019, Judge Reid issued

a R&R recommending that the Motion to Dismiss be granted, that Sheriff Tony be dismissed as a

Defendant, and that the remainder of the Motion to Dismiss be denied as moot. ECF No. [95]. The

R&R also stated that objections to the R&R could be filed within fourteen days of receipt of a

copy of the R&R. Rather than file objections, Plaintiff filed a Motion for Leave to File a Second

Amended Complaint, ECF No. [97] (“Motion”). For the reasons set forth below, the Motion is

denied, and the Court adopts the R&R.

       In the R&R, Judge Reid concluded that the claim asserted against Sheriff Tony in the First

Amended Complaint should be dismissed because it alleges in a conclusory manner that the Sheriff
                                                              Case No. 18-cv-62098-BLOOM/Reid


has a custom or practice of permitting excessive use of force by deputies, supported only by the

single incident against Plaintiff. See ECF No. [95] at 7. In the Motion, Plaintiff requests leave to

amend in order to amend a single factual allegation regarding the placement of his waist chain

during the alleged use of force incident and to provide further facts in support of a cause of action

against Sheriff Tony.

       Generally, Rule 15 of the Federal Rules of Civil Procedure governs amendment to

pleadings. Apart from initial amendments permissible as a matter of course, “a party may amend

its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). “The court should freely give leave when justice so requires.” Id. However, “[a] district

court need not . . . allow an amendment (1) where there has been undue delay, bad faith, dilatory

motive, or repeated failure to cure deficiencies by amendments previously allowed; (2) where

allowing amendment would cause undue prejudice to the opposing party; or (3) where amendment

would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). The law in this Circuit

is clear that “a district court may properly deny leave to amend the complaint under Rule 15(a)

when such amendment would be futile.” Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1263 (11th

Cir. 2004); see also Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1292 n.6 (11th

Cir. 2007) (same); Thompson v. City of Miami Beach, Fla., 990 F. Supp. 2d 1335, 1343 (S.D. Fla.

2014) (“[A] district court may properly deny leave to amend the complaint under Rule 15(a) when

such amendment would be futile.”) (citation omitted). ). In any event, “the grant or denial of an

opportunity to amend is within the discretion of the District Court . . . .” Foman v. Davis, 371 U.S.

178, 182 (1962).

       Plaintiff contends that none of the circumstances justifying denial of leave to amend apply

in this case. In response, Sheriff Tony argues that Plaintiff cannot establish good cause for allowing




                                                  2
                                                                 Case No. 18-cv-62098-BLOOM/Reid


an amendment so far past the deadline of February 25, 2019 set by the Court, ECF No. [46]. Upon

review, the Court agrees with Sheriff Tony.

        Under the Rules of Civil Procedure, district courts are required to “enter a scheduling order

that limits the time to . . . join other parties and to amend the pleadings . . . .” Fed. R. Civ. P. 16(b).

Scheduling orders “control the subsequent course of the action unless modified by a subsequent

order,” Fed. R. Civ. P. 16(e), and may be modified only “upon a showing of good cause.” Fed. R.

Civ. P. 16(b). “This good cause standard precludes modification unless the schedule cannot be met

despite the diligence of the party seeking the extension.” Sosa v. Airprint Sys., Inc., 133 F.3d 1417,

1418 (11th Cir. 1998) (quoting Fed. R. Civ. P. 16 advisory committee’s note) (quotations omitted).

According to the Eleventh Circuit, Rule 16 is the proper guide for determining whether a delay is

excusable when a motion to amend is filed after a scheduling order deadline. Id. at 1418 n.2; see

also Smith v. Sch. Bd. of Orange Cty., 487 F.3d 1361, 1366-67 (11th Cir. 2007) (holding that

“where a party files an untimely motion to amend, [we] must first determine whether the party

complied with Rule 16(b)’s good cause requirement,” before considering whether “justice so

requires” allowing amendment).

        Here, Plaintiff contends that there is good cause to permit him to amend in light of Judge

Reid’s R&R recommending dismissal. The Court disagrees. Plaintiff previously sought, and was

granted, the opportunity to file an amended complaint when counsel first entered an appearance

on his behalf and he was no longer proceeding pro se. See ECF No. [75]. In response to Plaintiff’s

Amended Complaint, ECF No. [77], in which Plaintiff first asserted a Monell claim against Sheriff

Tony, Sheriff Tony filed his Motion to Dismiss. Rather than request leave to amend in response to

the Motion to Dismiss, Plaintiff filed a response in opposition to the Motion to Dismiss. Sheriff

Tony thereafter filed a reply, and the fully briefed Motion to Dismiss proceeded to Judge Reid for




                                                    3
                                                             Case No. 18-cv-62098-BLOOM/Reid


review and issuance of the R&R. Only in response to the issuance of the R&R has Plaintiff

requested leave to amend. Thus, based upon the record in this case, the Court does not find that

Plaintiff exercised diligence, especially where he does not seek to assert a new theory of liability

against Sheriff Tony, but only to address the deficiencies specifically identified by Judge Reid in

her R&R. To hold otherwise would be to condone the use of a Magistrate Judge’s R & R as an

advisory opinion as to what allegations would pass muster. Such use would be inappropriate and

the procedural posture of this case does not support the use of the R & R in this manner. As such,

Plaintiff has failed to establish good cause as to why leave to amend should be granted in this

instance.

       Even though Plaintiff did not file objections to Judge Reid’s R&R, the Court has conducted

a de novo review of the R&R and the record, and is otherwise fully advised in the premises.

Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon

review, the Court finds Judge Reid’s R&R to be well reasoned and correct. The Court therefore

agrees with the analysis in Judge Reid’s R&R and concludes that the Motion to Dismiss should be

granted and this case should be dismissed against Sheriff Tony for the reasons set forth therein.

       For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

            1. Magistrate Judge Reid’s R&R, ECF No. [95], is ADOPTED;

            2. The Motion to Dismiss, ECF No. [85], is GRANTED, and the requests to strike

               Count 1 and Plaintiff’s request for punitive damages are denied as moot; and,

            3. Sheriff Tony is DISMISSED as a Defendant;




                                                 4
                                                   Case No. 18-cv-62098-BLOOM/Reid


       DONE AND ORDERED in Chambers at Miami, Florida, on October 16, 2019.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record




                                         5
